 In the Matter of DWIGHT MANUFACTURING COMPANYandLocALNo. 1878, UNITED TEXTILE WORKERS OF AMERICACase No. R-9-Decided March 9, 1936Cotton Textile Industry-Interference, Restraint or Coercion:expressed oppo-sition to labor organization, threats of retaliatory action ; surveillance of unionmeetings and activities-Discrimination:discharge-Company-Dominated Union:domination and control of administration;discrimination in favor of ; financialor other support-UnitAppropriate for Collective Bargaining:production em-ployees-Election Ordered:question affecting commerce:confusion and unrestamong employees-controversy concerning representation of employees:requestby substantial number in appropriate unit ; rival organizations;substantial doubtas to majority status.Mr. Thomas I. EmersonandMr. Walter G. Cooper, Jr.,for theBoard.Goodhue c0 Lusk,of Gadsden, Ala., for the Company.Mr. W. G. Rains,of Gadsden, Ala., for Local No. 1878.Mr. Borden Burr,of Birmingham, Ala., for Dwight EmployeesAssociation, and for certain individual employees, intervenors.DECISIONSTATEMENT OF CASEOn November 4, 1935, Local No. 1878, United Textile Workers ofAmerica (hereinafter called Local No. 1878), filed with theRegionalDirector for the Tenth Region a petition for an investigation andcertification of representatives pursuant to Section 9, subdivision(c) of the National LaborRelationsAct, approved July 5, 1935.The petition stated that Local No. 1878 represented 1600 out of1800 production employees of the Dwight Manufacturing Company(hereinafter called the Company) ; that the "Dwight Mutual AidAssociation" (the correct name is Dwight Employees Association)also claimed to represent such employees; that the Company dis-puted the claim of Local No. 1878 to a majority; and that aquestionaffecting commerce concerning representation had arisen.On November 14, 1935, the Board, acting pursuant to Section 9,subdivision (c) of the Act and Article III, Section 3 of NationalLabor Relations Board Rules and Regulations-Series 1, author-ized the Regional Director to conduct an investigation and to pro-vide for an appropriate hearing upon due notice.Pursuant to such309 310NATIONALLABOR RELATIONS BOARDauthorization, the Regional Director on December 5, 1935, issuedand duly served upon the parties a notice settinga hearing atGadsden, Alabama, for December 19, 1935.By an amended noticeof hearing issued December 18, 1935, the hearing was postponedto January 2, 1936, at thesame place.The hearing was held on January 2, 3, 4, 6 and 7, 1936, beforeCharlesW. Bergman, Trial Examiner duly designated by order ofthe Board.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearingupon the issues,was afforded to all parties.Local No. 1878 appeared by counsel and participated in the-hear-ing.The Company appeared specially and filed a motion to dis-miss the proceedings, based upon constitutional and other objectionsto the jurisdiction of the Board.The Trial Examiner overruledthismotion.Thereupon the Company filed an answer, includingallegationsin the nature of a plea to the jurisdiction, but took nofurther active part in the proceedings.The plea to the jurisdiction,after the introduction of evidence by counsel for the Board, wasoverruled by the Trial Examiner.The Dwight Employees Association (hereinafter called the Asso-ciation)likewise appeared specially.Counsel for the Association alsofiled a motion to intervene on behalf of eight individual employees,which motion was granted.Counsel for the Association and theeight individual employees filed a joint answer and motion to dis-miss the proceedings based upon constitutional grounds.The mo-tion was denied.Thereafter counsel for the Association and theeightintervenors participated in the hearingon themerits.On January 23, 1936, counsel for the Companyand counsel for,theAssociation and the eight individual employees appeared andargued orally before the Board in Washington.The various rulings of the Trial Examiner upon the foregoingmotions and the plea are hereby affirmed.Upon the record in the case, the stenographic transcript of thehearing, and all the evidence including oral testimony, documentsand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS OF FACT1.The Dwight Manufacturing Company isincorporated in Mas-sachusetts,with its principal office in Boston, Massachusetts, andowns and operates a textile mill at Gadsden, Alabama. It em-ploys at this mill approximately 2,190 employees, operating uponthree shifts. DECISIONS AND ORDERS3112.The Company manufactures khakis, drills, sheetings, satteens,osnaburgs and other textile products.3.Inmanufacturing the aforesaid products the Company con-sumes approximately 1400 to 1500 bales of cotton a week.This cot-ton is bought on a delivered basis, mostly from the local offices ofmerchants who have branch offices throughout the cotton producingstates, and in smaller amounts from local merchants in Gadsden.Approximately 15 to 17 per cent. is shipped to Gadsden from out-side the State of Alabama.4.In addition to cotton, the Company uses raw materials obtainedfrom different sources, as follows :(a)Cotton strip, consumed at the rate of 150 bales a week, is ob-tained half from sources outside of Alabama and half from Alabama.(b)All the coal used is obtained from Alabama.(c)Starches, of which about 20 carloads a year are used, areobtained from Illinois.(d)Tallow, used at the rate of 120 barrels a year, is obtainedfrom Illinois.(e)Burlap, to the extent of 5 or 6 carloads a year, is all im-ported from places outside the United States.(f)Paper, of which the mill consumes about 6 carloads a year,isobtained half from Alabama and half from outside of Alabama.(g)Machinery and machine supplies are obtained mostly fromMassachusetts.(h)Oil, of which about 150 barrels a year are consumed, is allobtained from outside of Alabama.5.Cotton shipped to the mill is unloaded and placed in the ware-house.From there it is sent to the opening room and put throughthe operations of carding, spinning, weaving and intermediate proc-esses.It normally requires about three weeks for a bale of cottonentering the opening room to emerge in the form of woven fabric.6.The mill produces about one and a quarter million yards ofcloth per week, having an average value of twelve cents a yard.7.All sales of the products of the mill are made through Minot,Hooper & Co., a commission house located in New York City, withbranch offices in Boston, Massachusetts, Chicago, Illinois, on thePacific Coast and all over the world.When Minot, Hooper & Co.makes a sale it notifies the Company, which ships f. o. b. mill to thebuyer or to the destination directed by the buyer.8.Ninety per cent. of all products sold by the Company are shippedto points outside the State of Alabama. Shipments are made to vir-tually every state in the United States, the principal ones being NewYork, Ohio, Massachusetts, Missouri and Illinois.Six to seven percent. of the products are exported to points in foreign countries.97571-36-vol i-21 312NATIONAL LABOR RELATIONS BOARD9.The principal products of the mill are disposed of as follows :(a)Khaki and drills are shipped mainly to points in New Yorkand Ohio and to the cities of Baltimore, Philadelphia, St. Louis andChicago.At these points the fabric is manufactured into uniforms,clothing, overalls and similar articles, which are in turn distributedall over the country.(b)Drills to be used as shoe linings are shipped to the shoe manu-facturing centers of the country, principally St. Louis and Boston.(c)Sheeting, produced in the gray at the mill, is shipped to NewEngland, New York, Missouri and North Carolina for finishing.(d)Auto tire fabric is shipped mainly to Akron, Ohio.Twelveto fifteen per cent. of this product is delivered to a plant located inGadsden, Alabama.(e)Osnaburgs, used mostly in the manufacture of bags, are shippedmainly to New Orleans, Chicago and points in the Middle West.10.Sixty per cent. of the goods produced are manufactured uponspecial order; the remainder for stock.Under normal conditionsthere is a continuous flow of shipments from the mill to points instates other than Alabama.11.Minot,Hooper & Co. advertise the products of the DwightManufacturing Company in trade journals which circulate through-out the cotton producing and cotton consuming states.12.The market for the products of the mill embraces the wholeof the textile field that uses the type of goods which the mill pro-duces.The mill competes for markets with virtually every textilemill in the United States which produces the same type of fabric.It-competes with more than a hundred such mills located in theSouthern states.13.The wages, hours and working conditions of employees in com-peting mills affect the business of the Company.14.A strike occurred in the mill in 1934 which lasted from July12 to the end of September. In its later stages this strike was mergedwith the general textile strike of September, 1934.During the periodof the strike the mill was closed; there were no operations and noshipments were made ; nor did the mill make any sales or receiveany orders for goods.15.The aforesaid operations of the Company constitute a continu-ous flow of trade, traffic and commerce among the several States, andbetween the State of Alabama and foreign countries.16.Local No. 1878 is a labor organization formed among the em-ployees of the mill in the spring of 1933. It is a regularly constitutedLocal of the United Textile Workers of America, affiliated with theAmerican Federation of Labor. '17. In September, 1934 about 1300 employees, out of some 1500then working in the mill, were members of Local No. 1878. DECISIONS AND ORDERS31318. From September, 1934 until the date of the hearing before theTrialExaminer, the Company, through its representatives andagents, has actively discouraged membership in Local No. 1878 bydischarging employees for membership or activity in Local No. 1878,by warning and threatening employees against joining or remainingmembers of Local No. 1878, by watching meetings of Local No. 1878,and by other means. No charge that the Company has engaged or isengaging in unfair labor practices with respect to the foregoingmatters has been filed with the Board.19.At the time of the hearing, Local No. 1878 was not functioningopenly among the employees then working in the mill, but carriedon all its activities with respect to such employees in secret. It stillcarried approximately 1300 employees on its books as members ingood standing but few of these had paid dues to date and noneattended meetings of the Local.20.Witnesses testified at the hearing that shortly after the passageof the National Labor Relations Act the Local authorized its presi-dent to appoint a secret committee to make a survey of the sentimentamong the employees in the plant with regard to holding an electionfor the selection of representatives under Section 9 (c) of the Act;that a committee of nine members was appointed and did make sucha secret survey ; that out of 1500 to 1600 employees who were ap-proached, an overwhelming number desired that such an election beheld and expressed their wish that they be represented in collectivebargaining by Local No. 1878.Although some of this testimony isnot entirely credible or convincing, it is sufficient to show that a sub-stantial number of employees desire an opportunity to select repre-sentatives under Section 9 (c) of the Act.21.The Dwight Employees Association was formed among theproduction employees of the mill in the fall of 1934.22.At the time of the hearing about 2,122 employees presentlyemployed in the mill were carried as members of the Association.During the progress of the hearing somewhat over 2000 employeessigned a petition stating that they wished the Association to repre-sent them in dealings with the Company, that they did not wishLocal No. 1878 to represent them, and that they did not wish anelection.23.The Association is dominated and controlled by the Companythrough the second-hands employed by the Company, who hold theimportant offices in the Association, solicit membership, collect duesand payments for the sick benefit fund, and otherwise actively par-ticipate in its affairs.The Company has consistently favored theAssociation by furnishing and equipping a meeting place, providingathletic facilities, permitting solicitation of membership and collec-tion of dues in the mill during working hours, and the like.The 314NATIONAL LABOR RELATIONS BOARDCompany through its agents and representatives has threatenedemployees with discharge or other discrimination for failure to jointheAssociation and has otherwise exerted pressure to encouragemembership in the Association.No charge that the Company hasengaged in or is engaging in unfair labor practices with respect torn,the foregoing matters has been filed with the Board.24.The employees have not had the opportunity to make a freechoice of representatives for collective bargaining with the Companyand the present active membership in Local No. 1878 and the Associa-tion does not represent the actual sentiment of the employees in themill.25.A question has arisen concerning the representation of em-ployees in the mill.This question tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce!26.No question has been raised with respect to the appropriatebargaining unit.The production employees in the mill, that is,all the employees except the clerical and supervisory force (second-hands being included as supervisory), constitute a unit appropriatefor the purposes of collective bargaining.27.The question affecting commerce concerning the representationof the employees of the Company can be settled by a secret ballotconducted by the Board in accordance with Section 9 (c) of theNational Labor Relations Act.CONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusionsof law are made by the Board :1.The production employees of the Dwight Manufacturing Com-pany-thatis,allthe employees except the clerical and supervisoryforce (second-hands being included as supervisory) -constitute anappropriate unit for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of the production employees of the Dwight ManufacturingCompany, within the meaning of Section 9 (c)' of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, approved July 5, 1935, and pursuant to Article III,Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, it is_DIRECTED that, as part of the investigation authorized by theBoard in this case, an election by secret ballot shall be conducted DECISIONS AND ORDERS315under the direction and supervision of Charles N. Feidelson, Re-gional Director for the Tenth Region, acting in this matter as theagent of the National Labor Relations Board and subject to ArticleIII, Section 9 of said Rules and Regulations,among the productionemployees in the Gadsden mill of the Dwight Manufacturing Com-pany, except the clerical and supervisory force(second-hands beingincluded as supervisory), on the payroll of the Company on thedate of the last payment of wages immediately preceding the dateof this Direction,to determine whether they desire to be representedfor the purposes of collective bargaining by the Dwight EmployeesAssociation or Local No. 1878, United Textile Workers of America,said election to be held within ten(10) days after the productionby the Dwight Manufacturing Company of its payroll lists in ac-cordance with the subpoena issued by the Board on March 9th,1936.[SAME TITLE]AMENDED DIRECTION OF ELECTIONMarch 16,1936By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, approved July 5, 1935,and pursuanttoArticleIII, Sec-tion 8 of National Labor Relations Board Rules and Regulations-Series 1, it isDIRECTED that, as part of the investigation authorized by theBoard in this case, an election by secret ballot shall be conductedunder the direction and supervision of Charles N. Feidelson, Re-gional Director for the Tenth Region, acting in this matter as theagent of the National Labor Relations Board and subject to ArticleIII, Section 9 of said Rules and Regulations,among the productionemployees in the Gadsden mill of the Dwight Manufacturing Com-pany, except the clerical and supervisory force(second-hands beingincluded as supervisory),on the payroll of the Company on the dateof the last payment of wages immediately preceding the date of thisDirection,to determine whether they desire to be represented for thepurposes of collective bargaining by the Dwight Employees Asso-ciation or Local No. 1878, United Textile Workers of America, saidelection to be held within ten (10)days after the production by theDwight Manufacturing Company of its payroll lists in accordancewith the subpoena issued by the Board on March 14, 1936.MR. SMITH took no part in the consideration of the above AmendedDirection of Election.